Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00001-CV

                                         Yvonne VASQUEZ,
                                             Appellant

                                                   v.

                    GUADALUPE VALLEY TELEPHONE COOPERATIVE,
                                    Appellee

                          From the 22nd District Court, Comal County, Texas
                                    Trial Court No. C2012-0437A
                           Honorable Dibrell (Dib) Waldrip, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: January 30, 2013

DISMISSED FOR LACK OF JURISDICTION

           Appellant filed a notice of appeal in this court seeking to appeal an order entered by the

district court of the 22nd Judicial District of Comal County, Texas. This court lacks jurisdiction

over an appeal from Comal County which falls within the jurisdiction of the Third Court of

Appeals. See TEX. GOV’T CODE ANN. § 22.201(d), (e) (West Supp. 2012). On January 8, 2003,

appellant was ordered to show cause in writing why this appeal should not be dismissed for lack

of jurisdiction. Appellant did not respond to the order. Because this court lacks jurisdiction over
                                                                              04-13-00001-CV


an appeal from Comal County, this appeal is dismissed for lack of jurisdiction. Costs of the

appeal are taxed against appellant.

                                             PER CURIAM




                                            -2-